Citation Nr: 0336088	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and/or depression.  

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for 
residuals of a fracture of the 5th metatarsal of the right 
foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty for training from 
November 1962 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for a psychiatric disability.  The 
appellant responded by filing an August 2002 Notice of 
Disagreement, and was sent an October 2002 Statement of the 
Case by the RO.  He then filed a December 2002 VA Form 9, 
perfecting his appeal of this issue.  

In an October 2002 rating decision, the RO found no new and 
material evidence had been submitted to reopen the 
appellant's claim for service connection for residuals of a 
fracture of the right foot.  He filed a Notice of 
Disagreement in November 2002, and was sent a December 2002 
Statement of the Case by the RO.  He then filed a December 
2002 VA Form 9, perfecting his appeal of this issue.  

Also in the RO's January 2002 rating decision, the appellant 
was denied service connection for gastroesophageal reflux 
disease, arthritis, and a gastrointestinal disability.  He 
initiated an appeal of these issues in his August 2002 Notice 
of Disagreement, and these issues were discussed in the 
October 2002 Statement of the Case.  However, the appellant 
did not mention these issues in his December 2002 VA Form 9, 
and no subsequent substantive appeal regarding these issues 
has been received.  Therefore, these issues are not before 
the Board at this time, and will not be the subject of this 
decision.  See 38 U.S.C.A. § 7105(d) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the appellant's psychiatric disability was incurred in 
active military service.  

3.  In a June 1999 decision, the Board denied the appellant's 
claim for service connection for residuals of a fracture of 
the 5th metatarsal of the right foot, and so informed the 
appellant by letter that same month.

4.  The evidence submitted since the 1999 Board's denial, in 
support of the appellant's claim for service connection for 
residual of a right foot fracture, does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disability, to include anxiety 
and/or depression, was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

2.  The June 1999 Board decision denying service connection 
for residuals of a fracture of the 5th metatarsal of the 
right foot is final, and may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  Evidence submitted since the Board's 1999 decision is not 
new and material with respect to the claim for service 
connection for residuals of a fracture of the 5th metatarsal 
of the right foot, and the claim for that benefit may not be 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a) (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 and 
December 2002 Statements of the Case and May 2001 and August 
2001 RO letters to the appellant notifying him of the VCAA, 
he has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The appellant 
has reported that he receives medical care at the VA medical 
center in Nashville, TN, and these records were obtained.  
Private medical records have also been obtained from J.A.G., 
M.D., C.W.C., M.D., Y.S.S., P.D., St. Thomas Hospital, and 
Cookeville General Hospital.  The appellant has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, although 
the appellant has not been afforded recent VA medical 
examinations, the Board finds that no such examinations are 
warranted at this time.  Based on the above, his appeals are 
ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the appellant was first sent a letter in May 
2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

I. Service connection - Psychiatric disability

The appellant seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

When the appellant was initially examined for military 
service in July 1962, he gave no history of depression, 
excessive worry, or nervous trouble of any sort.  A July 1962 
medical examination was negative for any psychiatric 
abnormalities.  On an April 1967 report of medical history, 
the appellant reported a history of nervous trouble.  
However, a concurrent report of medical examination was 
negative for any psychiatric abnormalities.  The remainder of 
his service medical records were likewise negative for any 
diagnosis of or treatment for a psychiatric disability.  

The appellant was hospitalized at St. Thomas Hospital for 
chest pain in May 1996.  A history of anxiety and depression 
was noted at that time.  In a February 2001 statement, 
C.W.C., M.D., reported that he treated the appellant until 
1991 for anxiety.  No date of onset was given for this 
disability.  

The appellant has also received VA outpatient medical 
treatment, beginning in 1996, for psychiatric symptoms.  
Anxiety and irritability were reported by the appellant.  
These symptoms were suspected to be secondary to various 
medical problems, including coronary artery disease and 
diabetes.  

While the appellant has presented medical evidence supporting 
current diagnoses of depression and/or anxiety, these 
diagnoses date from 1991 at the earliest, more than 20 years 
past the appellant's final service period.  Additionally, no 
medical expert has suggested that a psychiatric disability 
began during military service.  While the appellant reported 
a history of nervous trouble in 1967, a psychiatric diagnosis 
was not rendered at that time.  The veteran was not diagnosed 
with a psychiatric disability until sometime around 1991, 
according to the statement of Dr. C.  

The appellant has himself alleged that he began to experience 
nervous problems in service.  The appellant's wife also wrote 
in a 1999 statement that he was very nervous immediately 
following his separation from the service.  Nevertheless, as 
laypersons, the assertions of the appellant and his wife 
regarding matters of medical etiology, diagnosis, and/or 
causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence of 
record does not show the presence during service of a chronic 
psychiatric disorder.

Finally, the Board notes that the veteran has suggested that 
he has a psychiatric disability secondary to his right foot 
fracture.  Service connection may be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003).  However, 
the veteran has yet to be awarded service connection for 
residuals of a right foot fracture, so any service connection 
claim secondary to such a disability must obviously fail.  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current psychiatric disability, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the veteran has not submitted evidence of the 
onset of a psychiatric disability during military service.  
Therefore, service connection for a psychiatric disability 
must be denied.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. New and material evidence - Fracture of the right foot

The appellant seeks to reopen his claim for service 
connection for residuals of a fracture of the right foot.  In 
a June 1999 decision, the Board denied service connection for 
residuals of a fracture of the 5th metatarsal of the right 
foot.  The Board found that the appellant sustained such a 
fracture in 1955, prior to service and that this pre-existing 
disability did not undergo an increase in severity during his 
active duty for training.  Because the appellant did not 
appeal this Board decision, it is final.  38 U.S.C.A. § 7104 
(West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since the matters currently before the 
Board were initiated in June 2001, however, the pre-August 
29, 2001 definition of new and material evidence must be 
used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his application to reopen his claim, the 
appellant has submitted the February 2001 opinion statement 
of J.A.G., M.D.  Dr. G. wrote "[the appellant reported] to 
me that he had a fracture of his right foot while in the 
military."  Due to this fracture, he continued to experience 
chronic pain due to "the mal-union of this service related 
fracture."  In a subsequent August 2002 statement, Dr. G. 
reported that the appellant currently has a non-healed 
metatarsal fracture of the right foot, along with a valgus 
deformity.  As a result, the right foot was exquisitely 
tender to palpation.  

The appellant also submitted the February 2001 statement of 
C.W.C., M.D.  Dr. C. stated that he treated the appellant 
until 1991; unfortunately, records associated with that 
treatment have been destroyed.  Nevertheless, Dr. C. recalled 
that the appellant had been receiving pain medication for a 
"service related injury to his right foot."  

The written statements from Drs. C. and G. both note that the 
appellant's right foot injury is related to service; however, 
both these statements appear to be based solely on the 
appellant's self-reported history, as the medical record as a 
whole is otherwise devoid of any medical evidence of an in-
service right foot injury.  Dr. G. explicitly stated that the 
appellant informed her of his alleged right foot fracture in 
service, and Dr. C. has not indicated he reviewed the 
appellant's service medical records, or any other medical 
evidence.  Lay assertions, merely transcribed by a medical 
expert, do not amount to new and material evidence.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995).  

In Reonal v. Brown [5 Vet. App. 458 (1993)], the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
presumption of credibility does not arise where the factual 
basis upon which the evidence is based is inaccurate.  
"[T]he issue here is the basis upon which the [doctor's] 
opinion was made.  [The doctor] relied upon the appellant's 
account of his medical history and service background, 
recitations which had already been rejected by the [VA]."  
Reonal v. Brown, 5 Vet. App. at 460-61.  In the present case, 
the VA has already rejected the appellant's assertions that 
he re-fractured his right foot during military service.  
Within its prior June 1999 denial, the Board found no medical 
evidence that the appellant's pre-existing 5th metatarsal 
fracture of the right foot underwent an increase in severity 
during military service.  Because the proffered medical 
statements are based on the appellant's lay assertions, and 
not any independent review of the medical record, they cannot 
be considered material by the Board.  

Finally, the appellant has also offered his own lay 
assertions regarding the aggravation of his right foot 
fracture during service.  Nevertheless, lay assertions 
regarding causation as to medical issues will not suffice to 
reopen a claim.  Moray v. Brown, 5 Vet. App. 211,214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the appellant has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for residuals of a right foot fracture.  
In the absence of any new and material evidence, his 
application to reopen must be denied.





							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric 
disability, to include anxiety and/or depression, is denied.  

New and material evidence not having been submitted, the 
appellant's application to reopen his service connection 
claim for residuals of a fracture of the 5th metatarsal of 
the right foot is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



